DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species I (claims 6-7, 16, 19-24) in the reply filed on 01/04/2022 is acknowledged.
Claims 1-5, 8-15, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/04/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claims 6-7, 16, 19-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 defines in steps c, e, g, i “..with a purge gas” is indefinite. Are these separate purge gases and the same purge gas? Appropriate correction is required.

Claims 7, 16, 19-24 are also rejected being dependent on rejected claim 6.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 6-7, 16, 19-24 are rejected under 35 U.S.C. 103 as being obvious over Roeder et al (US 2005/0042888 A1) in view of Chakravarti et al (US 2002/0090835 A1) and Wu et al. (US PGPUB 2005/0054196 A1)

Regarding claim 6: Roeder teaches in [0009] – [0015] about a method of forming a boron doped [0011] silicon nitride, boron doped silicon carbonitride, boron doped silicon 


a) providing the substrate in a reactor (well known in the art in CVD process to provide the substrate in a reactor/chamber first [0099]);

b) introducing into the reactor at least one boron-containing precursor represented
by the following Formula | and II below:
as claimed (for clarification, based on teaching of [0012] considering valence of B is 3 (for element boron valence is 3) meaning a =3 and b = a-1 teaches formula I),
wherein R1 is selected from a linear C1 to C10 alkyl group, a branched C3 to C10 alkyl group, a linear or branched C3 to C10 alkenyl group, a linear or branched C3 to C10 alkynyl group, a C1 to C6 dialkylamino group, an electron withdrawing group, and a C4 to C10 aryl group; R2 is selected from hydrogen, a linear C1 to C10 alkyl group, a branched C3 to C10 alkyl group, a linear or branched C3 to C6 alkenyl group, a linear or branched C3 to C6 alkynyl group, a C1 to C6 dialkylamino group, a C6 to C10 aryl group, a linear or branched C1 to C6 fluorinated alkyl group, and a C4 to C10 aryl group [0014]; 

Roeder teaches element X is selected from chlorine, fluorine, bromine, iodine except explicitly taking about hydrogen.




Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use hydrogen instead of halogen in Roeder’s boron containing compound according to the teaching of Chakravarti, since it has been held that choosing from a finite number of identified, predictable solutions such as halogen or hydrogen used to form the precursor, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). 

Roeder in view of Chakravarti does not explicitly talk about 
c. purging the reactor with a purge gas;
d. providing at least one nitrogen-containing source to deposit the film onto the at
least one surface;
e. purging the reactor with a purge gas;
f. introducing into the reactor at least one metal-containing source;
g. purging the reactor with a purge gas;
h. providing at least one nitrogen-containing source to deposit the film onto the at
least one surface;
i. purging the reactor with a purge gas;
wherein steps b through i are repeated until a desired thickness of the film is obtained.




Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use the method steps in Roeder’s method according to the teaching of Wu to be cost effective, low impurity levels and better step coverage (Wu, abstract).

Regarding claim 7: Wu teaches in claim 35 wherein the nitrogen-containing source
comprises at least one member selected from the group consisting of ammonia,
hydrazine, monoalkylhydrazine, dialkylhydrazine, organoamine, organoamine plasma,
nitrogen, nitrogen plasma, nitrogen/hydrogen, nitrogen/helium, nitrogen/argon plasma,
ammonia plasma, ammonia/helium plasma, ammonia/argon plasma, ammonia/nitrogen
plasma, NF3, NF3 plasma, and mixtures thereof.

Regarding claim 16: as explained in claim 6, Roeder in view of Chakravarti  and Wu teaches A boron-containing film produced in accordance with Claim 6.

Regarding claim 19: Wu teaches in claim 26 about further comprising introducing a silicon source into the reactor.

Regarding claim 20: Wu teaches in claim 37 wherein the silicon source has at least one Si- H3 group (SiH4).



Regarding claim 21: Wu teaches in claim 37 SiH4 except wherein the silicon source comprises di-iso- propylaminodisilane.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 22: Wu teaches in claim 26 about further comprising introducing a metal containing source into the reactor.


Regarding claim 23: Wu teaches in claim 40 about wherein the metal source comprises at least one member selected from the group consisting of aluminum, zirconium, hafnium, titanium, vanadium, tantalum, and tungsten.

Regarding claim 24: WU teaches in claim 30 about wherein the metal source comprises tetrakis(dimethylamino)titanium.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897